 

Case 1:19-cr-01434-JB Document 2 Filed 05/22/19 Page tpt Ti Py
ff cde Bd BR

JRE iS TMICT COURT
ALB ON,

4

 

BUE NEW MEXICO
IN THE UNITED STATES DISTRICT COURT MAY 2 9 2019

FOR THE DISTRICT OF NEW MEXICO Mi? GHELL A. ELEERS
CLERK

UNITED STATES OF AMERICA, )
3 |O- 1424 SB
Plaintiff, ) CRIMINAL NO. |! ot tu
)
vs. ) 21 US.C. §§ 841(a)C1) and (b)(1)(B):
) Distribution of 50 Grams and More of a
LYRON WOOLRIDGE, ) | Mixture and Substance Containing
) | Methamphetamine.
Defendant. )
INDICTMENT
The Grand Jury charges:

On or about April 16, 2019, in Bernalillo County, in the District of New Mexico, the
defendant, LYRON WOOLRIDGE, unlawfully, knowingly, and intentionally distributed a
controlled substance, 50 grams and more of a mixture and substance containing a detectable

amount of methamphetamine.

In violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B).

A TRUE BILL:

/s/
FOREPERSON OF THE GRAND JURY

G Cl Gtag

ssistant United States Attorney

 
